Exhibit 10.5


FUND.COM INC.
14 Wall Street
New York, NY 10022


August 28, 2009


IP GLOBAL INVESTORS LTD.
499 N. Canon,
Beverly Hills, CA 90210
Attn:  Meghann McEnroe, President


and


EQUITIES MEDIA ACQUISITION CORP. INC.
Via Lugano 11,
6982 Agno-Lugano, Switzerland
Attn;  Arie Jan van Roon, President


Daniel Klaus
c/o Music Nation
455 Broadway
4th floor
New York, New York 10013


and


Lucas Mann
c/o Music Nation
455 Broadway
4th floor
New York, New York 10013




Re:           Stock Purchase, Stock Redemption and Option to Purchase Shares of
Fund.com Inc.


Ladies and Gentlemen:


Reference is made to the Revolving Credit Loan Agreement, dated as of July 27,
2009 (the “Loan Agreement”), among Fund.com Inc. (“Borrower”), each of IP Global
Investors Ltd (“IPG”) and Equities Media Acquisition Corp. Inc. (“EMAC” and with
IPG, collectively, the “Lenders”).  This letter agreement (the “Agreement”)
constitutes the Stock Purchase, Redemption and Option Agreement described in the
Loan Agreement.  Unless otherwise defined herein, all capitalized terms, when
used in this Purchase Option shall have the same meaning as is defined in the
Loan Agreement.  As used in this Agreement, the term “Party” shall mean any one
of the Investors, the Borrower, IPG, EMAC and Messrs. Daniel Klaus and/or Lucas
Mann (collectively, the “Founders”), and the term “Parties” shall mean the
collective reference to the Investors, the Borrower, the Lenders and the
Founders
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
In order to induce the Lenders to enter into the Loan Agreement and make the
Additional Advances thereunder, the Parties hereto do agree as follows:


1.           Purchase of Founders Shares.


(a)           On the Closing Date and simultaneous with the Closing Date Advance
under the Loan Agreement, the Lenders or one or more persons or entities
designated by the Lenders (the “Purchasers”) shall purchase an aggregate of
1,000,000 Founders Shares from each of Klaus and Mann, and the Founders shall
each sell to the Purchasers an aggregate of 1,000,000 of their Founders Shares.


(b)           The purchase price for such 2,000,000 Founders Shares shall be
$0.25 per share, or an aggregate of $500,000 (the “Purchase Price”).


(c)           Such Purchase Price shall be paid by the Purchasers on the Closing
Date as follows:


(i)           $25,000 shall be paid in cash or by wire transfer of immediately
available funds to each of the Founders to accounts designated by them, or a
total of $50,000; and


(ii)           the balance of such Purchase Price shall be paid by delivery to
each of the Founders of a non-interest bearing $225,000 principal amount
promissory note, in the form of Exhibit A annexed hereto and made a part hereof
(the “Purchase Notes”).


(iii)           Payment of the Purchase Notes shall be secured by a pledge of
the 2,000,000 Founders shares being purchased pursuant to the Pledge Agreement
in the form of Exhibit B annexed hereto and made a part hereof (the “Pledge
Agreement”).


(d)           On the Closing Date, in consideration of payment to the Founders
of the Purchase Price, each of the Founders shall deliver stock certificates of
the Borrower representing 2,000,000 Founders Shares, duly endorsed in blank for
transfer or accompanied by stock powers duly executed by each of the Founders in
blank for transfer, to the Collateral Agent (as defined in the Pledge
Agreement).


2.           Investors Option.


(a)           On the Closing Date and simultaneous with the Closing Date
Advance, each of the Founders do hereby grant to Lenders an option to purchase
the “Investors Option Shares” described below (the “Investors Option”).   On or
subsequent to the Closing Date, the Lenders shall have the absolute right to
assign the Investors Option to any one or more persons or entities designated by
the Lenders.


(b)           The Investors Option shall be allocated among the respective
Investors in the percentages set forth on the signature page of this Agreement;
provided, that any Investor may transfer or assign his or its allocable
percentage shares of Investor Option to any other Investor .


(c)           The Investors Option shall be exercisable by the Investors at any
time or from time to time, commencing on the Closing Date and ending at 4 pm.
New York time on December 31, 2009 (the “Investors Option Term”).
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
(d)           The Investors Option shall entitle all of the Investors to
purchase from each of Founders up to 1,000,000 shares of Class A Common Stock of
the Borrower, or an aggregate of 2,000,000 shares of Class A Common Stock of the
Borrower (the “Investors Option Shares”).  In the event and to the extent that
the Investors Option is exercised, 50% of the 2,000,000 Investors Option Shares
shall be purchased at the “Investors Option Price” set forth below from Klaus
and 50% shall be purchased from Mann.


(e)            The Investors Option may be exercised by any one or more Investor
upon ten (10) days prior written notice to the Founders and the Borrower (the
“Option Exercise Notice”); which Option Exercise Notice shall set forth the
number of Investors Option Shares to be purchased.  Against delivery by the
Founders of stock certificates of the Borrower, duly endorsed for transfer or
accompanied by stock powers executed in blank by each of the Founders, and
representing the number of Investors Option Shares being purchased upon each
exercise of the Investors Option, the Investors exercising such Investor Option
shall pay the “Investors Option Price” set forth below at a closing to be held
not later than twenty (20) days following the date of the Option Exercise Notice
(the “Option Exercise Closing”).  For the avoidance of doubt, the Founders shall
not be required to deliver stock certificates representing the Investors Option
Shares until such time as the Founders have received the Investors Option Price
for such shares.


(f)           On each one or more occasion that the Investor Option shall be
exercised, the applicable Investors shall pay to the Founders, a purchase price
equal to $0.25 per share (the “Investors Option Price”).   Such Investors Option
Price shall be payable to such Founders at the Option Exercise Closing  by wire
transfer of immediately available funds.


(g)           Adjustment of Investors Option Price. upon Subdivision or
Combination of Class A Common Stock.  If the Borrower at any time after the date
hereof subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of its Class A Common
Stock into a greater number of shares, the Investors Option Price  in effect
immediately prior to such subdivision will be proportionately reduced and the
number of shares of Class A Common Stock obtainable upon exercise of the
Investor Option  will be proportionately increased.  If the Borrower  at any
time after the date hereof  combines (by combination, reverse stock split or
otherwise) its outstanding shares of Class A Common Stock into a smaller number
of shares, the Investor Option Price in effect immediately prior to such
combination will be proportionately increased and the number of shares of Class
A Common Stock obtainable upon exercise of this Investor Option  will be
proportionately decreased.  Any adjustment under this Section 2(g) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.


(h)           Notwithstanding anything to the contrary, express or implied,
contained in this Section 2, in the event that there exists an Event of Default
(as defined in the Notes) (a “Note Default”), the Founders (or either of them)
shall have the right, but not the obligation, to terminate the Investors Option;
provided, however, that not later than five (5) calendar days following such
Note Default, the Founders shall give to all of the Investors written notice of
any such Note Default by the Purchasers (the “Default Notice”), and the
Investors shall have the right (but not the obligation) for a period of
twenty-five (25) calendar days following receipt of each such Default Notice to
make the applicable payment to cure such Note Default and thereby retain the
Investors Option for the duration of the Investors Option Term.


(i)           In the event that any one or more Investors elect to cure a Note
Default, as provided in Section 2(h) above, the Collateral Agent under the
Pledge Agreement shall transfer an applicable number of Founders Shares to the
Investor(s) electing to cure such Note Default.
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
3.           Contribution of Founders Shares.
 
(a)           On the Closing Date, each of Klaus and Mann will transfer and
contribute to the Borrower or its designee(s), for no additional consideration,
an aggregate of 500,000 of the Founders Shares then owned by each of them, or a
total of 1,000,000 Founders Shares (the “Redemption Shares”)
 
(b)           On the Closing Date, each of the Founders will deliver to the
Borrower, for no additional consideration, stock certificates of the Borrower
representing an aggregate of 1,000,000 Founders Shares, duly endorsed in blank
for transfer or accompanied by stock powers, duly executed in blank by each of
the Founders
 
4.           Additional Agreements of the Parties.  Each of the Parties hereto
do hereby agree, as follows:


(a)           Waivers.  The waiver of a breach of this Agreement or the failure
of any Party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.


(b)           Amendment.  This Agreement may be amended or modified only by an
instrument of equal formality signed by the Parties or the duly authorized
representatives of the respective Parties.


(c)           Assignment.  This Agreement is not assignable except with the
prior written consent of all of the parties hereto.


(d)           Notice.  Until otherwise specified in writing, the mailing
addresses and fax numbers of the Parties of this Agreement shall be made to the
addresses set forth in the Loan Agreement.  Any notice or statement given under
this Agreement shall be deemed to have been given if sent by registered mail
addressed to the other Party at the address indicated above or at such other
address which shall have been furnished in writing to the addressor.


(e)           Governing Law.  This Agreement shall be construed, and the legal
relations between the Parties determined, in accordance with the laws of the
State of New York, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


(f)           Publicity.  No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
Party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other Party.


(g)           Additional Agreements.   In addition to the Loan Agreement, the
Founders have also executed and delivered a separation agreement, dated of even
date herewith.


(h)           Entire Agreement.  This Agreement contains the entire agreement
among the Parties with respect to the transactions contemplated hereby, and
supersedes all prior agreements, written or oral, with respect hereof.


(i)           Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
(j)           Severability of Provisions.  The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.


(k)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.


(l)           Binding Effect.  This Agreement shall be binding upon the Parties
hereto and inure to the benefit of the Parties, their respective heirs,
administrators, executors, successors and assigns.


(m)           Press Releases.  The Parties will mutually agree as to the wording
and timing of any informational releases concerning this transaction prior to
and through Closing.


[the balance of this page intentionally left blank – signature pages follow]
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
If the foregoing accurately represents the substance of our mutual agreement and
understanding, please so indicate by executing and returning a copy of this
Agreement in the space provided below.


Very truly yours,


FUND.COM INC.




By: /s/ Gregory Webster____________________
Gregory Webster
President and CEO




IP GLOBAL INVESTORS LTD.




By: /s/ Meghann McEnroe____________________
Meghann McEnroe, President




EQUITIES MEDIA ACQUISITION CORP. INC.




By: /s/ Arie Jan van Roon_____________________
Arie Jan van Roon, President






/s/ Daniel Klaus_________________________
DANIEL KLAUS






/s/ Lucas Mann____________________
               LUCAS MANN